 


109 HR 5066 IH: Nuclear Gold Standard Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5066 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Nadler (for himself, Mr. Markey, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a gold standard for the security of nuclear materials worldwide, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Nuclear Gold Standard Act of 2006. 
2.Global alliance against nuclear terrorismThe Secretary of Energy, the Secretary of State, and the Secretary of Defense shall develop a framework to create a new global alliance against nuclear terrorism that would incorporate the gold standard for the security of nuclear materials developed under section 3. 
3.Secretary of Energy cooperation with Russian counterpart to develop gold standard for security of nuclear materials worldwide The Secretary of Energy shall work with the Secretary’s counterpart in Russia to develop a formal set of verifiable and enforceable standards to which all United States and Russian nuclear materials shall be secured and against which inspectors can test. The Secretary of Energy shall work with the International Atomic Energy Agency to extend those standards through binding agreements to all other countries with nuclear materials. 
4.Secretary of Energy and Secretary of State assistance to other countries to implement United Nations Security Council Resolution 1540 
(a)Authority to provide assistanceThe Secretary of Energy and the Secretary of State shall, separately and jointly, provide assistance to other countries to help those countries implement the measures required by United Nations Security Council Resolution 1540 of April 28, 2004. The assistance shall include incentives developed under subsection (b) and counsel to foreign leaders. 
(b)Incentives requiredThe Secretary of Energy and the Secretary of State shall jointly develop a set of incentives for use in carrying out subsection (a).  
5.Report to Congress 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy shall submit to the congressional committees specified in subsection (b) a report on the activities carried out under sections 3 and 4, including an assessment of the progress made. 
(b)Specified committeesThe committees referred to in subsection (a) are— 
(1)the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on International Relations of the House of Representatives; and 
(2)the Committee on Armed Services, the Committee on Commerce, and the Committee on Foreign Relations of the Senate. 
6.Conditional authorization of appropriations 
(a)Additional amounts for certain DOE and DOD programs 
(1)Authorization of appropriationsSubject to paragraph (2), there are authorized to be appropriated a total of $2,500,000,000 for fiscal years 2007 through 2011 for the purpose of carrying out the following programs: 
(A)In the Department of Energy: 
(i)The Elimination of Weapons Grade Plutonium Production program. 
(ii)The Global Threat Reduction Initiative. 
(iii)The Reduced Enrichment for Research and Test Reactors program. 
(iv)The Russian Research Reactor Fuel Return program. 
(v)The Foreign Research Reactor Spent Nuclear Fuel Return program. 
(vi)The BN-350 Spent Fuel Security program. 
(vii)The Materials Protection, Control, and Accounting program, to be used only to specifically ensure that measures are sustained after they are installed. 
(B)In the Department of Defense: 
(i)the Nuclear Weapons Storage Security program. 
(ii)the Nuclear Weapons Transportation Security program. 
(2)ConditionParagraph (1) applies only if the Secretary of Energy submits to Congress the Secretary’s certification that a nuclear ‘gold standard’ has been developed under section 3.  
(b)Additional amounts to secure nuclear materials in Russia 
(1)Authorization of appropriationsSubject to paragraph (2), there are authorized to be appropriated a total of $100,000,000 for fiscal years 2007 through 2011 for the purpose of securing nuclear materials in Russia. 
(2)ConditionParagraph (1) applies only if the Secretary of Energy submits to Congress the Secretary’s certification that Russia has agreed to a plan for the accelerated blend-down of the highly enriched uranium in Russia. 
(c)Treatment as additional amountsAmounts authorized to be appropriated under this section are in addition to any other amounts authorized to be appropriated for the purposes specified in subsections (a) and (b).  
 
